Citation Nr: 1113280	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  07-34 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence exists to reopen a prior claim for entitlement to service connection for a right foot disability.  

2.  Whether new and material evidence exists to reopen a prior claim to entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a right foot disability.

4.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Lester B. Johnston, III, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to April 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in November 2010, and a transcript of this hearing is of record.  

The issues of entitlement to a service connection for a right foot disability and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A December 2002 RO decision denied entitlement to service connection for a right foot disability and a low back disability; the Veteran did not appeal.  

2.  Evidence received since the December 2002 RO decision is new and material and the Veteran's claims for entitlement to service connection for a right foot disability and a low back disability are reopened.  



CONCLUSIONS OF LAW

1.  The December 2002 RO decision that denied entitlement to service connection for a right foot disability and a low back disability is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been received since the November 2002 RO decision and the Veteran's claims for entitlement to service connection for a right foot disability and a low back disability are reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran initial claims for entitlement to service connection for a right foot disability and a low back disability was denied in a December 2002 RO decision; the Veteran did not appeal.  In July 2005, the Veteran filed new claim for these disabilities.  The RO denied entitlement to service connection for a right foot disability and a low back disability in a December 2005 rating decision.  The Veteran appealed.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002 & Supp. 2010).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons for the final disallowance must be considered in determining whether the newly submitted evidence is material.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a reason for that last final disallowance of the claim.  Id.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  

The Board denied the appellant's prior claim because there was no evidence that the Veteran suffered from diagnosed right foot or low back disabilities in service.  Thus, for evidence in this case to be considered new and material, it must show that the Veteran has diagnosed right foot and low back disabilities.  

The Veteran has submitted private medical records, as well as Worker's Compensation records showing treatment for degenerative disc disease of the lumbar spine status post surgery to correct a herniated disc at L4-5 and sciatic nerve palsy effecting the right lower extremity, including the right foot.  Additionally, the Veteran testified before the undersigned Veterans Law Judge about his disabilities.  This evidence is new and material.  Accordingly, the Veteran's prior claims are reopened.  The issues of entitlement to service connection for a right foot disability and a low back disability are addressed in the Remand section below.  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal by reopening the Veteran's prior claims.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.   

ORDER

New and material evidence having been received, the Veteran's prior claims for entitlement to service connection for a right foot disability and entitlement to service connection for a low back disability are reopened.  


REMAND

At a medical examination performed prior to enlistment, the Veteran complained of low back and right foot pain, but no diagnosed disability was noted and there are no further complaints of or treatment for right foot or low back problems in the Veteran's service treatment records.  

Post-service medical records show that the Veteran injured his low back on the job in 1980 and had surgery to correct a herniated disc at L4-5, as well as surgery to remove a lesion on the right sciatic nerve, in 1981.  

However, the Veteran testified at his November 2010 hearing that he experienced significant low back and right foot pain in service and frequently complained about his discomfort.  He has alleged that his military service permanently aggravated his low back and right foot disabilities.  

As the Veteran is certainly competent to testify concerning the physical symptoms he experienced in service, the Board finds that a remand is necessary to obtain a VA medical examination and opinion.  However, the Board must note that the Veteran's credibility is a key factor in this case, given the circumstances.  

The examiner is asked to determine whether it is at least as likely as not (fifty percent or greater) that the Veteran's right foot and low back disabilities had onset in service or were permanently aggravated in service beyond the natural progression of the disabilities.  If the examiner determines that the Veteran's right foot and/or low back disabilities were aggravated by his service, he or she is asked to determine, if possible, what percentage of the Veteran's current right foot and low back disabilities were the result of his active military service, rather than any pre-existing condition or his post-service on the job injury.  

Additionally, it appears that the Veteran is currently in receipt of, or has in the past received, disability benefits from the Social Security Administration (SSA).  No clear determination as to the availability of any records which may have been in the possession of the SSA has been made.  The United States Court of Appeals for Veterans' Claims has indicated that medical records upon which an award of Social Security disability benefits has been predicated are relevant to VA claims for service connection.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the RO should attempt to obtain any available SSA records, including any medical records the Veteran submitted in support of his claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002) (possibility that SSA records could contain relevant evidence cannot be foreclosed absent a review of those records).

Finally, the Veteran received Worker's Compensation benefits in connection with his 1980 injury to his back.  The Veteran has submitted a number of private medical records, including records from Underwriters Adjusting Company, that appear to relate to the Veteran's Worker's Compensation claim, but it is unclear whether there are additional records related to this claim that have not been associated with the Veteran's claims file.  

The Board wants all the records. 

On remand, the Veteran or his representative is asked to indicate if there are additional relevant medical records and if so, either submit those records or provide an appropriate release so that the RO can attempt to obtain them.  

Accordingly, the case is REMANDED for the following action:

1. The RO should attempt to obtain any available SSA records, including any medical records the Veteran submitted in support of his claim, and associate these records with the Veteran's claims folder.  If the RO is unable to obtain these records, a formal finding of unavailability should be placed of record.

2. The Board would like a complete copy of the Veteran's Workers' Compensation claim(s) and the medical record the decision was based on and/or any additional private medical records.

3.  If, and only if, the Veteran indicates that there are additional private medical records that are relevant to his claim and provides the RO with appropriate releases, the RO should attempt to obtain these private records and associate them with the Veteran's claims folder.  

4. Once this is done, the RO should schedule the Veteran for a VA examination of his right foot and low back.  The examiner should note any functional impairment caused by the Veteran's disabilities, including a full description of the effects of his disabilities upon his ordinary activities, if any.

The VA examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's current right foot and low back disabilities had onset in service or were caused or permanently aggravated by the Veteran's active service.  If the examiner determines that the Veteran's right foot and/or low back disabilities were aggravated by his service, he or she is asked to determine, if possible, what percentage of the Veteran's current right foot and low back disabilities were the result of his active military service, rather than any pre-existing condition or any post-service on the job injury.  

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  All findings should be described in detail and all necessary diagnostic testing performed.  The examiner is asked to provide a rationale for his or her opinions.

5.  When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


